Title: To James Madison from John Quincy Adams, 12 May 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


12 May 1801, Berlin. No. 193. Encloses original letter of recredence. Speculates on European diplomatic developments: new Russian czar probably will seek peace with both France and Britain before end of summer; partition of Turkey likely to be postponed; Malta may be returned to the Knights of Malta, with recognition of Russian protection. Believes that “the principles promulgated by the Convention of armed neutrality” will prove “the most stubborn knot of the negotiation.” Reports that Russian concessions after British naval attack on Copenhagen saved coast of Sweden from similar offensive. With British ships now free to leave Russian ports, predicts early lifting of Russian trade embargo and release by British of detained Danish and Swedish vessels. Conveys news of British advances in Egypt after their landing in March and of the death of Abercromby. Reports French naval movements in Mediterranean, which British apparently have frustrated, and new Russian czar’s willingness to reopen diplomatic channels with Austrians as well as British.
 

   
   RC (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams); partial FC (MHi: Adams Papers). RC 3 pp.; docketed by Wagner as received 10 July. Enclosure not found.


